DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 15-20 are pending as amended on 9/1/2022.
Claims 5, 11 and 12 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/1/22. In particular, claim 1 has been amended to recite specific types of articles. The rejections below are substantially the same as the previously set forth rejections, with modifications solely to reflect the amendments to the claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6-8, 10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (US 2007/0299186).
This rejection is drawn to a generic embodiment encompassed by the claims wherein “A” is an anion, rather than the elected species wherein “A” is Br-. 
As to claims 1-4, 6-8 and 17-19, Chan discloses an organophosphonium salt prepared by contacting an amine-substituted phosphonium salt compound having structure VI

    PNG
    media_image1.png
    124
    138
    media_image1.png
    Greyscale

with an anhydride compound having structure VII:

    PNG
    media_image2.png
    146
    180
    media_image2.png
    Greyscale
, wherein R2 can be a polymer chain [0030]. 
Chan discloses embodiments wherein the compound VI is an aniline bearing a triphenylphosphonium (i.e., tris(C24 hydrocarbyl)phosphonium, as recited in claim 2) moiety with iodide or chloride as a charge balancing counter ion [0031], and an embodiment wherein the anhydride compound VII is a polyetherimide comprising anhydride terminal groups derived from BPADA and meta-phenylenediamine (mPD), having a number average molecular weight of about 10,000 [0032]. 
The product formed from reaction of the anhydride-terminated polyetherimide formed from BPADA and mPD (VII) with a salt of aniline bearing triphenylphosphonium (VI), as disclosed by Chan, has a structure according to the presently recited oligomer wherein G is a C6 hydrocarbon group (i.e., phenylene, derived from mPD) having a valence of 2 and connected via a covalent bond to the imide repeating unit subscripted “n” (i.e., q, m and d are all zero, p is 1, t is 2), wherein V is a hydrocarbon group derived from BPADA (i.e., as recited in instant claims 6-8, wherein instant J is isopropylidene), wherein each R within the backbone of the oligomer is a C6 divalent bridging group (i.e., phenylene, derived from mPD), and wherein at least one terminal R is C24 arylene-XA (i.e., phenylene-P(phenyl)3-A, derived from VI). Additionally, for a polyetherimide from BPADA and mPD, a molecular weight of 10,000 corresponds to about 17 repeating units, which corresponds to each presently recited “n” being within the presently recited range of 1 to 1000, and the total of all values of n being within the presently recited range of greater than 4 (i.e., totaling about 17). Therefore, the product of reacting the 10,000 g/mol anhydride-terminated polyetherimide (10k-PEI) formed from BPADA and mPD (VII) with a salt of aniline bearing triphenylphosphonium (VI), as disclosed by Chan, anticipates the presently claimed oligomer.
As to the presently recited “article” comprising the oligomer: Chan teaches an article (extruded film or solvent cast film) comprising the oligomer [0109, 0199]. A film as disclosed by Chan corresponds to a “membrane” as presently recited. Alternatively, a solvent cast film (prior to removal from the substrate) as disclosed by Chain corresponds to “a varnish” or “a coating” as presently recited. 
As to claims 10 and 20, Chan fails to specifically teach the Tg of the triphenylphosphonium salt-terminated 10k-PEI. However, as shown in instant table 2, 10k-PEIs formed from the same monomers disclosed by Chan (mPD and BPADA) and having either phenylene or triphenylphosphonium end groups have Tg’s of 210 C or 223 C, respectively. Given that polymers having substantially the same structure must have substantially the same properties, there is reasonable basis to conclude that the Tg of Chan’s triphenylphosphonium salt-terminated 10k-PEI is substantially the same as the Tg of the 10k-PEIs in instant Table 2, and therefore within the presently claimed range of greater than 160 C (claim 10) or 160 C-395 C (claim 20).  
As to claims 15 and 16, Chan teaches a method of preparing an article which comprises a step melt mixing in an extruder [0213], i.e., melt extrusion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 2007/0299186).
This rejection is drawn to the elected species.
As to claims 1-4, 6-9 and 17-19, Chan discloses an organophosphonium salt prepared by contacting an amine-substituted phosphonium salt compound having structure VI

    PNG
    media_image1.png
    124
    138
    media_image1.png
    Greyscale

with an anhydride compound having structure VII:

    PNG
    media_image2.png
    146
    180
    media_image2.png
    Greyscale
, wherein R2 can be a polymer chain [0030].

 Chan discloses an embodiment wherein the amine-substituted phosphonium salt has a structure IX, wherein “X” is a charge balancing counter ion [0036]: 

    PNG
    media_image3.png
    166
    226
    media_image3.png
    Greyscale
and names several suitable counterions in [0028], including bromide. 
Chan further discloses an embodiment wherein the anhydride compound VII is a polyetherimide comprising anhydride terminal groups derived from BPADA and meta-phenylenediamine (mPD), having a number average molecular weight of about 10,000 [0032] (herein 10k-PEI). 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Given Chan’s limited number of identified, predictable potential solutions to the recognized need in the art (i.e., the need for development of thermally stable organoclay compositions which interact favorably with a polymer matrix [0005]), and the extensive guidance provided by Chan with regard to the synthesis of various organophosphonium salts [0029], one of ordinary skill in the art could have prepared Chan’s organophosphonium salt by reaction of any amine-substituted phosphonium salt disclosed by Chan (including a salt as shown in [0036] wherein X is Br) with any anhydride compound VII disclosed by Chan, including 10k-PEI from mPD and BPADA, with a reasonable expectation of success. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an organophosphonium salt by reaction of an amine-substituted phosphonium salt of structure IX with an anhydride of structure VII, as disclosed by Chan, by selecting Br- from the disclosed suitable options for the X- counterion in IX, and by selecting the anhydride terminated 10k-PEI from the disclosed suitable options for VII, thereby arriving at the presently claimed oligomer (and particularly, arriving at the presently elected species, i.e., the phosphonium bromide-terminated “PEI-PhPPh3Br” oligomer prepared from mPD, BPADA and Ph3P(C6H4-4-NH2)Br, as shown in scheme 1 of the instant specification). 
The product formed from reaction of the anhydride-terminated polyetherimide formed from BPADA and mPD (VII) with an amine-substituted phosphonium salt of structure IX (wherein X is Br), as suggested by Chan, has a structure according to the presently recited oligomer wherein G is a C6 hydrocarbon group (i.e., phenylene, derived from mPD) having a valence of 2 and connected via a covalent bond to the imide repeating unit subscripted “n” (i.e., q, m and d are all zero, p is 1, t is 2), wherein V is a hydrocarbon group derived from BPADA (i.e., as recited in instant claims 6-9, wherein instant J is isopropylidene), wherein each R within the backbone of the oligomer is a C6 divalent bridging group (i.e., phenylene, derived from mPD), and wherein at least one terminal R is phenylene-P(phenyl)3-Br, derived from IX). Additionally, for a polyetherimide from BPADA and mPD, a molecular weight of 10,000 corresponds to about 17 repeating units, which corresponds to each presently recited “n” being within the presently recited range of 1 to 1000, and the total of all values of n being within the presently recited range of greater than 4 (i.e., totaling about 17). Therefore, the product of reacting the 10,000 g/mol anhydride-terminated polyetherimide (10k-PEI) formed from BPADA and mPD (VII) with an amine-substituted phosphonium bromide salt of structure IX, as suggested by Chan, is an oligomer which is encompassed by the present claims.
As to the presently recited “article” comprising the oligomer: Chan teaches an article (extruded film or solvent cast film) comprising the oligomer [0109, 0199]. A film as disclosed by Chan corresponds to a “membrane” as presently recited. Alternatively, a solvent cast film (prior to removal from the substrate) as disclosed by Chain corresponds to “a varnish” or “a coating” as presently recited. 
As to claims 10 and 20, Chan fails to specifically teach the Tg of the triphenylphosphonium salt-terminated 10k-PEI. However, as shown in instant table 2, 10k-PEI formed from the same monomers disclosed by Chan (mPD and BPADA) and having triphenylphosphonium bromide end groups has a Tg of 223 C. Given that polymers having the same structure must have the same properties, there is reasonable basis to conclude that the Tg of Chan’s triphenylphosphonium bromide-terminated 10k-PEI is the same as the Tg of the 10k-PEI-PhPPh3Br in instant Table 2, and therefore within the presently claimed range of greater than 160 C (claim 10) or 160 C-395 C (claim 20).  
As to claims 15 and 16, Chan teaches a method of preparing an article which comprises a step of melt mixing in an extruder [0213], i.e., melt extrusion.  

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered.
Applicant argues (pp 13-14) that Chan does not disclose a type of article as presently recited. However, the presently recited membrane, varnish or coating are not limited to any particular dimensions, shape, thickness, etc… and therefore, an extruded or solvent cast film, as disclosed by Chan, is considered encompassed by “a membrane” or “a coating” or “a varnish” as presently recited. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766